Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 7-17, 19-35, and 41 in the reply filed on 12/11/2020 is acknowledged.  The traversal is on the ground(s) that the claims as amended share a common technical feature that make a contribution over the prior art.  This is not found persuasive because all common technical features fail to make a contribution over the prior art in view of Buwalda (US 2005/0277768 A1), Brode (U.S. Pat. No. 4,663,159), or Weisner (WO2014/144025 A1) in view of Tutein (U.S. Pat. No. 4,088,600). See ¶ 42-43, 56-57, and 79-81 below, which is incorporated herein by reference.
The requirement is still deemed proper and is therefore made FINAL.
In view of Applicant’s amendment, the restriction requirement between Groups I and III is withdrawn and claims 46-48 are rejoined with Invention I and are examined herein. In view of this, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
Claims 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/11/2020.
Claim Objections
Claim 10 is objected to because of the following informalities: “a said starch” should be “said starch”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 7, 8, 10, 14, 16, 22, 24, 26-35, 41, and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 4 refer to the cationic substituent and amphiphilic substituent being present on the starch at a ratio within about 20% or within about 10% of each other by mole percent. Written support for such is not found within the specification as originally filed. While Applicant refers to Page 25, Line 22, the cited section only appears to discuss hydrophilic component being within 20%/10% of hydrophobic component. Accordingly, claims 3 and 4 fail to comply with the written description requirement. 
Claim 7 recites “where said starch is generally insoluble in cold water and alcohol”. The “starch” of claim 1 is a starch substituted with both cationic and amphiphilic substituent. The only discussion of such insolubility characteristics within the specification as originally filed is with respect to the starch starting material within Page 18. Written support is not found for the reacted starches to exhibit the insolubility characteristics claimed. Therefore, claim 7 fails to comply with the written description requirement. 
As claim 10 depends from claim 7, it is rejected for the same reason discussed above.
Claim 8 recites “wherein said starch comprises between about 75-100% amylopectin”. Applicant has amended claim 1 to require the “starch” to be substituted with both cationic and amphiphilic substituent. Written support is only found for the starch starting material to be 75-100% amylopectin within the specification as originally filed. Therefore, claim 8 fails to comply with the written description requirement. 
Claims 14, 16, and 27 have been amended to recite “and mixtures of 2 or more of these reagents”. Written support for mixtures of the recited reagents is not found 
Claims 22, 24, 28, and 48 have been amended to recite the broader genus “a water-soluble metal salt” instead of the narrower sub-genus “a water-soluble metal salt of iron, zinc, copper, magnesium, manganese, or aluminum”. Written support is not found for the broader genus “a water-soluble metal salt” within the specification as originally filed. Therefore, claims 22, 24, 28, and 48 fail to comply with the written description requirement. 
As claims 29-35 and 41 depend from claim 28, they are rejected for the same issue discussed above. A rejection over claims 23 and 25 is precluded as the water-soluble metal salts are defined.
Claim 26 recites “wherein the starch comprises about 100% amylopectin”. Applicant has amended claim 1 to require the “starch” to be substituted with both cationic and amphiphilic substituent. Written support is only found for the starch starting material to be 100% amylopectin within the specification as originally filed. Therefore, claim 26 fails to comply with the written description requirement. 
As claim 27 depends from claim 26, it is rejected for the same issue discussed above. 
Claims 31 and 41 indicate the compositions comprise one or more metal salts with various cations, but written support is only found for metal salts that function as demulsifiers within the specification as originally filed. Since claims 31 and 41 is open to salts that are not demulsifiers, claims 31 and 41 fail to comply with the written 
Claim 34 recites “in which the starch further comprises a hydrophobic substituent, wherein the hydrophobic substituent is selected from the group consisting of styrene oxide…”. Written support is only found for hydrophobic substituents being derived from the recited species as opposed to being the recited species. Therefore, claim 34 fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, 12, 14-16, 19, 20, 22-27, 31, 33, 35, 41, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “generally insoluble in cold water and alcohol”. It is unclear what exactly is meant by “generally”. There appears to be no precise indication within the claims or specification as to what degree of insolubility is meant by “generally insoluble”. Therefore, the scope of the claim is unclear.
As claim 10 depends from claim 7, it is rejected for the same reason discussed above.
Claim 8 recites “between about 75% and 100% amylopectin”. It is unclear whether the recited percentages are percent by weight, volume, or mole.
With respect to claims 12 and 33, the claims recite “3-chloro-2-hydroxy-N,N,N-trimethylchloride”. It is unclear what chemical compound this is. It is suggested “3-chloro2-hydroxypropyltrimethylammonium chloride” be recited (see Page 32, Lines 27-28). Claim 12 is construed as such in the interest of compact prosecution.
Further with respect to claims 12 and 33, the claims recite the trademark/tradename “Quat 188”. A trademark or trade name does not identify or describe the goods associated with the trademark or trade name. Since the claims appear to use the “Quat 188” trademark to identify or describe a particular material or product, the claims do not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(u). 
Further with respect to claims 12 and 33, the claims recite “hydroxides and halides of tetramethylammonium hydroxide”. It is unclear what is meant or implied by such, since the compound “tetramethylammonium hydroxide” is a hydroxide. It is unclear how tetramethylammonium hydroxide can be a halide. Perhaps “hydroxides and halides” is only meant to refer to the “hydroxides” and “halide” ammonium species listed afterward? If so, it is unclear to what the intended scope is meant by recitation of “hydroxides and halides”. 
As claims 15, 16, 26, and 27 depend from claim 12, they are rejected for the same issues discussed above.
With respect to claims 14, 16, 27, and 35, the claims recite the trademark/tradenames “Quab 342”, “Quab 360”, and “Quab 426”. A trademark or trade 
Claim 19 recites “polyethylene oxide” as a species of “olefin oxide”. The scope of the claim is indefinite as the plain and ordinary meaning of “polyethylene oxide” is a polymer of the repeat unit of –[O-CH2CH2-]n and not an olefin oxide (i.e. an epoxide/oxirane). The scope of the claim is unclear as it is uncertain as to what structure of “olefin oxide” is intended by recitation of “polyethylene oxide”. 
The term “the hydrophilic component” within claim 20 lacks antecedent basis and therefore, the scope of the claim is unclear. In the interest of compact prosecution “the hydrophilic component” will be construed as “the cationic substituent”. 
With respect to claims 22, 24, and 48 the claims recite various acronyms (e.g. “DADMAC”, “DMAEM”) that are not defined by either the specification or claims. Since there is no indication as to what these acronyms mean, the scope of the claim is unclear. 
As claims 23 and 25 depend from either claim 22 or 24, they are rejected for the same issue discussed above. 
With respect to claim 31, it is unclear what is meant or implied by “(page 14, lines 12-17)” within the claims. 
As claim 41, depends from claim 31, it is rejected for the same issue discussed above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 requires the hydrophobic substituent be derived from an aliphatic olefin oxide. Claim 19 depends from claim 17 and recites the olefin oxide can be styrene oxide. Since styrene oxide is not an aliphatic olefin oxide, claim 19 fails to include all of the limitations of the claim upon which it depends. 
Further, claim 19 indicates “polyethylene oxide” is an aliphatic olefin oxide, but the plain and ordinary meaning of polyethylene oxide is a polymer of the repeat unit of –[O-CH2CH2-]n and not an olefin oxide (i.e. epoxide/oxirane). Therefore, claim 17 fails to include all of the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-17, 20, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buwalda (US 2005/0277768 A1).
Regarding Claims 1, 2, 11-16, and 20, Buwalda teaches hydrophobic starches (Abstract) and describes an embodiment where hydrophobic starch is created via reacting starch with 3-chloro-2-hydroxypropyldimethyllauryl chloride and 3-chloro-2-hydroypropyltrymethylammonium chloride (¶ 96-97), which is seen to yield “amphiphilic substituents” and “cationic substituents” respectively. A fraction of the substituents derived from 3-chloro-2-hydroxypropyldimethyllauryl chloride can be construed as “hydrophobic substituents”. 
With respect to “for separating a hydrophobic phase from a water phrase in a mixture comprising said hydrophobic phase and said water phase”, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In the present case, since there is no apparent difference in structure between the compositions claimed and what is suggested by Buwalda, such compositions are seen 
Regarding Claims 7, 8, 26, and 27, Buwalda teaches the use of “amylopectin potato starch” (¶ 96), which is indicated to have at least 95 wt% of amylopectin (Abstract). As evidenced within the specification at Page 18, Lines 15-28, starches are known to be generally insoluble in cold water and alcohol.
At least 95 wt% of amylopectin is “about 100% amylopectin”. Buwalda teaches examples using 3-chloro-2-hydroxypropyldimethyllauryl chloride (¶ 96-97). 
Regarding Claims 3, 4, 9, and 10, Buwalda teaches examples where a mixture of a first starch modified with 3-chloro-2-hydroxypropyldimethyllauryl chloride and a second starch modified with 3-chloro-2-hydroypropyltrymethylammonium chloride is created (¶ 102-105). The substituents of the 3-chloro-2-hydroxypropyldimethyllauryl chloride are both “cationic” and “amphiphilic” and thus, a first fraction of substituents reads on the required “cationic” substituents and a second fraction of substituents reads on the required “amphiphilic” substituents. The second starch is construed as “at least one additional polysaccharide”. Under such a construction, the first starch is seen to be no different in structure where cationic and amphiphilic substituents are within about 20%/10% by mole of one another.
Regarding Claim 17, Buwalda teaches an example where starch is modified with 3-chloro-2-hydroxypropyldimethyllauryl chloride and propylene oxide (¶ 96). The substituents derived from 3-chloro-2-hydroxypropyldimethyllauryl chloride are both “cationic” and “amphiphilic”. The residues derived from propylene oxide can be construed as “hydrophobic” and being derived from alkylene oxide. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buwalda (US 2005/0277768 A1).
Buwalda teaches hydrophobic starches (Abstract) and describes an embodiment where hydrophobic starch is created via reacting starch with 3-chloro-2-hydroxypropyldimethyllauryl chloride and 3-chloro-2-hydroypropyltrymethylammonium chloride (¶ 96-97), which is seen to yield “amphiphilic substituents” and “cationic substituents” respectively. A fraction of the substituents derived from 3-chloro-2-hydroxypropyldimethyllauryl chloride can be construed as “hydrophobic substituents”. 
With respect to “for separating a hydrophobic phase from a water phrase in a mixture comprising said hydrophobic phase and said water phase”, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In the present case, since there is no apparent difference in structure between the compositions claimed and what is suggested by Buwalda, such compositions are seen to be capable of performing the intended use of separating a hydrophobic phase from a water phase. 
Regarding Claims 26 and 27, Buwalda teaches the starch used has at least 95 wt% amylopectin (Abstract), which overlaps “about 100%”. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Buwalda suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Buwalda. See MPEP 2123. Buwalda teaches examples using 3-chloro-2-hydroxypropyldimethyllauryl chloride (¶ 96-97).
Claims 1-4, 7, 9-17, 19-21, 46, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brode (U.S. Pat. No. 4,663,159).
 Regarding Claims 1, 2, 11-17, 19, and 20 , Brode teaches hydrophobe-substituted cationic polysaccharides (Abstract) and describes embodiments where the polysaccharides are modified with ethylene oxide, “CTACl” and “C12ACl” (Table 1), where “CTACl” and “C12ACl” are 2-chloro-2-hydroxypropyl trimethylammonium chloride and 3-chloro-2-hydroxypropyl-lauryl-dimethylammonium chloride respectively (Col. 17, Lines 20-50). Thus, Brode expressly teaches polysaccharides modified with cationic substituent (CTACl), amphiphilic substituent (C12ACl), and hydrophobic substituent (ethylene oxide). Although Brode does not describe a particular compound where starch is modified with these three particular compounds, it is noted Brode expressly teaches a variety of polysaccharides can be used, inclusive of starch (Col. 3, Line 58 to Col. 4, Line 15). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize starch as a polysaccharide within the protocols of Brode, thereby predictably affording workable hydrophobe-substituted cationic polysaccharides. 
With respect to “for separating a hydrophobic phase from a water phrase in a mixture comprising said hydrophobic phase and said water phase”, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, In re Otto, 136 USPQ 458, 459 (CCPA 1963). In the present case, since there is no apparent difference in structure between the compositions claimed and what is suggested by Brode, such compositions are seen to be capable of performing the intended use of separating a hydrophobic phase from a water phase. 
Regarding Claims 3 and 4, Brode teaches “HS”, the average number of moles of hydrophobic groups (in this case the lauryl groups of “C12ACl”) per mole of polysaccharide repeat unit is greater than zero and “CS”, the average number of moles of quaternary nitrogen atoms per mole of polysaccharide repeat unit, is greater than zero, preferably 0.01 to 0.6 (Claims 1 and 15). Given such, Brode is seen to suggest embodiments where the molar ratio of cationic substituent and amphiphilic substituent would overlap what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Brode suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Brode. See MPEP 2123.
Regarding Claim 7, Brode teaches naturally occurring materials such as starches (Col. 3, Lines 58-63). As evidenced within the specification at Page 18, Lines 15-28, starches are known to be generally insoluble in cold water and alcohol.
Regarding Claims 9, 10, 21, 46, and 47, Brode teaches a variety of polysaccharide materials, inclusive of starches, guar, and xanthan gum (Col. 3, Lines 58-67). Brode teaches such materials can be used as mixtures (Col. 3, Line 60). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize Brode. There is no apparent difference in structure between such guar and xanthan materials and what is indicated by the claims. Accordingly, such materials are seen to intrinsically act as “viscosifying agents or stabilizers to prevent or delay separation of the components of the composition” in the absence of evidence to the contrary. The remaining limitations of claim 46 are adequately addressed above with respect to claim 1, the passages of which are incorporated herein by reference.
Claims 8, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brode (U.S. Pat. No. 4,663,159) in view of Buwalda (US 2005/0277768 A1).
The discussion regarding Brode within ¶ 56-60 is incorporated herein by reference.
Regarding Claims 8, 26, and 27, Brode differs from the subject matter claimed in that a starch having about 100% amylopectin is not described. Buwalda is also directed toward polysaccharides modified with hydrophobic groups, particular starches (Abstract). Buwalda teaches making hydrophobic starches based on amylopectins with greater than 95 wt% amylopectin shows highly favorable hydrophobic behavior and the presence of lipids/proteins within lower amylopectin materials adversely affects the hydrophobation reaction, thus leading to by-products (¶ 17-18). It would have been obvious to one of ordinary skill in the art to utilize starches with greater than 95 wt% amylopectin within the compositions of Brode because doing so would avoid by-products and create starches with highly favorable hydrophobic behavior as taught by Buwalda. Above 95 wt% is seen to be “about 100 wt%” or alternatively overlaps the range claimed. Brode teaches hydrophobe-substituted cationic polysaccharides (Abstract) and describes embodiments where the polysaccharides are modified with ethylene oxide, “CTACl” and “C12ACl” (Table 1), where “CTACl” and “C12ACl” are 2-chloro-2-hydroxypropyl trimethylammonium chloride and 3-chloro-2-hydroxypropyl-lauryl-dimethylammonium chloride (Col. 17, Lines 20-50).
Claims 1-4, 7, 11-13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutein (U.S. Pat. No. 4,088,600).
Regarding Claims 1, 2, 11-13, 15, and 20, Tutein teaches cationic starches for demulsification (Abstract), which is seen to meet the intended use of claim 1 as being “for separating a hydrophobic phase in a mixture comprising said hydrophobic phase and said water phase”. Tutein teaches examples where the cationic starch is derived from starch and 2-chloro-2-hydroxypropyl trimethylammonium chloride (Col. 2), which is seen to provide “cationic substituents”. Accordingly, Tutein’s compositions differ from the subject matter claimed in that “amphiphilic substituents” are not included. In this regard, Tutein describes a wide variety of quaternary reactants can be used, whereby the substituents on the cationic amine (R1, R2, and R3) can be up to 14 carbons or 3-12 carbon alkyls (Col. 1, Lines 42-67). Such high carbon substituents are construed as rendering the reactants “amphiphilic” owing to a relatively hydrophilic ammonium cation and relatively hydrophobic high carbon group within the same reactant. Accordingly, it would have been obvious to one of ordinary skill in the art to substitute 2-chloro-2-hydroxypropyl trimethylammonium chloride with an amphiphilic reactant, thereby predictably affording workable demulsifying compositions as taught by Tutein. The 
Alternatively, Tutein is seen to expressly indicate both trimethylammonium and “amphiphilic” ammonium reactants are suitable in creating modified starch demulsifiers. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In the present case, since the broader teachings of Tutein indicates both trimethylammonium and “amphiphilic” ammonium reactants are suitable for creating modified starch demulsifiers, it would have been obvious to one of ordinary skill in the art utilize a combination of such, thereby predictably affording a modified starch suitable for use as a demulsifier in accordance with the teachings of Tutein. Since a up to 14 carbons or 3-12 carbon alkyl can be construed as hydrophobic, such modified starches are also construed as possessing “hydrophobic” substituents. 
Regarding Claims 3 and 4
Regarding Claim 7, as evidenced within the specification at Page 18, Lines 15-28, starches are known to be generally insoluble in cold water and alcohol. 
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutein (U.S. Pat. No. 4,088,600) in view of Brode (U.S. Pat. No. 4,663,159).
The discussion regarding Tutein within ¶ 65-68 is incorporated herein by reference.
Regarding Claims 14 and 16, Tutein differs from the subject matter claimed in that the particular species of clams 14 and 26 is not described. However, Brode teaches it was known in the art that several amphiphilic ammonium reactants are known to procure modified starches, inclusive of 3-chloro-2-hydroxypropyl dimethyldodecyl ammonium chloride, sold under the tradename QUAB 342 (Col. 17, Lines 28-30). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the particular species 3-chloro-2-hydroxypropyl dimethyldodecyl ammonium chloride because doing so would successfully create modified starches and such a species is readily available commercially as taught by Brode. 
Claims 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutein (U.S. Pat. No. 4,088,600) as evidenced by Buwalda (US 2005/0277768 A1).
The discussion regarding Tutein within ¶ 65-68 is incorporated herein by reference.
Regarding Claim 26, Tutein teaches starches from various sources can be used, such as from rice (Col. 1, Lines 15-42). As evidenced by Buwalda, rice starch nearly completely consist of amylopectin, which is construed as “about 100%”. The . 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutein (U.S. Pat. No. 4,088,600) in view of Brode (U.S. Pat. No. 4,663,159) as evidenced by Buwalda (US 2005/0277768 A1).
The discussion regarding Tutein and Buwalda within ¶ 73-74 is incorporated herein by reference.
Regarding Claim 27, Tutein differs from the subject matter claimed in that the particular species of clam 27 is not described. However, Brode teaches it was known in the art that several amphiphilic ammonium reactants are known to procure modified starches, inclusive of 3-chloro-2-hydroxypropyl dimethyldodecyl ammonium chloride, sold under the tradename QUAB 342 (Col. 17, Lines 28-30). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the particular species  3-chloro-2-hydroxypropyl dimethyldodecyl ammonium chloride because doing so would successfully create modified starches and such a species is readily available commercially as taught by Brode. 
Claims 1-4, 7-13, 15, 20-25, 28-31, 33, 41, and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisner (WO2014/144025 A1) in view of Tutein (U.S. Pat. No. 4,088,600).
Regarding Claims 1, 2, 11-13, 15, and 20, Weisner teaches dewatering compositions useful for separating/resolving emulsions comprising cationic starch (Abstract) and describes embodiments where the cationic starch is derived from starch and 2-chloro-2-hydroxypropyl trimethylammonium chloride (Pages 13-14). Accordingly, Weisner’s compositions differ from the subject matter claimed in that “amphiphilic substituents” are not included. 
Tutein teaches cationic starches were long known to be suitable for demulsification (Abstract). Tutein also describes 2-chloro-2-hydroxypropyl trimethylammonium chloride (Col. 2). Tutein describes a wide variety of quaternary reactants can be used, whereby the substituents on the cationic amine (R1, R2, and R3) can be up to 14 carbons or 3-12 carbon alkyls (Col. 1, Lines 42-67). Such high carbon substituents are construed as rendering the reactants “amphiphilic” owing to a relatively hydrophilic ammonium cation and relatively hydrophobic high carbon group within the same reactant. Accordingly, it would have been obvious to one of ordinary skill in the art to substitute 2-chloro-2-hydroxypropyl trimethylammonium chloride with an amphiphilic reactant, thereby predictably affording workable demulsifying compositions as taught by Tutein. The resulting starch is construed as having a fraction of substituents that are “cationic substituents” and another fraction that is “amphiphilic” since the substituents derived from 2-chloro-2-hydroxypropyl trimethylammonium chloride are both amphiphilic and cationic. 
Alternatively, Tutein is seen to expressly indicate both trimethylammonium and “amphiphilic” ammonium reactants are suitable in creating modified starch demulsifiers. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). In the present case, since the broader teachings of Tutein indicates both trimethylammonium and “amphiphilic” ammonium reactants are suitable for Tutein. Since a up to 14 carbons or 3-12 carbon alkyl can be construed as hydrophobic, such modified starches are also construed as possessing “hydrophobic” substituents.
Regarding Claims 3 and 4, the resulting starch after substitution is construed as having a fraction of substituents that are “cationic substituents” and another fraction that is “amphiphilic” since the substituents derived from 2-chloro-2-hydroxypropyl trimethylammonium chloride are both amphiphilic and cationic. Under such a construction, the first starch is seen to be no different in structure where cationic and amphiphilic substituents are within about 20%/10% by mole of one another.
Regarding Claims 7 and 8, Weisner teaches starches that are insoluble in cold water and alcohol and possess 75-80 % amylopectin (Page 11, Lines 19-29). 
Regarding Claims 9, 10, 21, 46 and 47, Weisner teaches the further inclusion of other polysaccharide materials such as starches, guar gums, and alginates (Page 19, Lines 16-30). Since there is no apparent different in structure between the materials described by Weisner and those indicated by the claims, such materials are seen to intrinsically function as viscosifying agents or stabilizers to prevent or delay separation of the components of the composition in the absence of evidence to the contrary. The remaining limitations of claim 46 are adequately addressed above with respect to claim 1, the passages of which are incorporated herein by reference.
Regarding Claims 22-25, 28-31, 33, 41, and 48, Weisner teaches the further incorporation of other demusifiers such as tannins or various metal demusifiers such as Weisner teaches the compositions function as demulsifiers (Abstract) and thus, is seen to intrinsically collect at water-oil interfaces to cause coalescence/separation. 
Claims 14, 16, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisner (WO2014/144025 A1) in view of Tutein (U.S. Pat. No. 4,088,600) and Brode (U.S. Pat. No. 4,663,159).
The discussion regarding Weisner and Tutein within ¶ 79-85 is incorporated herein by reference.
Regarding Claims 14, 26, and 35, Tutein differs from the subject matter claimed in that the particular species of clams 14, 26, and 35 is not described. However, Brode teaches it was known in the art that several amphiphilic ammonium reactants are known to procure modified starches, inclusive of 3-chloro-2-hydroxypropyl dimethyldodecyl ammonium chloride, sold under the tradename QUAB 342 (Col. 17, Lines 28-30). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the particular species  3-chloro-2-hydroxypropyl dimethyldodecyl ammonium chloride because doing so would successfully create modified starches and such a species is readily available commercially as taught by Brode. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisner (WO2014/144025 A1) in view of Tutein (U.S. Pat. No. 4,088,600) as evidenced by Buwalda (US 2005/0277768 A1).
The discussion regarding Weisner and Tutein
Regarding Claim 26, Weisner teaches starches from various sources can be used, such as from rice (Page 11, Lines 19-29). As evidenced by Buwalda, rice starch nearly completely consist of amylopectin, which is construed as “about 100%”. The combination of references suggest using 2-chloro-2-hydroxypropyl trimethylammonium chloride. 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisner (WO2014/144025 A1) in view of Tutein (U.S. Pat. No. 4,088,600) and Brode (U.S. Pat. No. 4,663,159) evidenced by Buwalda (US 2005/0277768 A1).
The discussion regarding Weisner, Tutein, and Buwalda within ¶ 90-91 is incorporated herein by reference.
Regarding Claim 27, Tutein differs from the subject matter claimed in that the particular species of clam 27 is not described. However, Brode teaches it was known in the art that several amphiphilic ammonium reactants are known to procure modified starches, inclusive of 3-chloro-2-hydroxypropyl dimethyldodecyl ammonium chloride, sold under the tradename QUAB 342 (Col. 17, Lines 28-30). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the particular species  3-chloro-2-hydroxypropyl dimethyldodecyl ammonium chloride because doing so would successfully create modified starches and such a species is readily available commercially as taught by Brode. 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisner (WO2014/144025 A1) in view of Tutein (U.S. Pat. No. 4,088,600) and Chun Hwa (US 2016/0319200 A1).
The discussion regarding Weisner and Tutein within ¶ 79-85 is incorporated herein by reference.
Regarding Claim 32, Weisner describes several demulsifiers spanning Pages 17-21, such as tannins or iron/zinc/aluminum salts. Chun Hwa teaches it was known in the art that dithiocarbamates, tannins, and iron/zinc/aluminum salts can all be used as demulsifier (¶ 20). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute either tannins or iron/zinc/aluminum salts with dithiocarbamates, thereby predictably affording workable demulsifying compositions based on the teachings of Chun Hwa. 
Allowable Subject Matter
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, while modified starches with both amphiphilic substituents and hydrophobic substituents are known for various purposes the prior art of record fails to anticipate or obviate a composition comprising a demulsifier, water, and modified starch with cationic, amphiphilic, and hydrophobic substituents, the hydrophobic substituents being selected from the group set forth within claim 34. The closest prior art with respect to modified starches being used in the context of demulsification is Weisner (WO2014/144025 A1) and Tutein (U.S. Pat. No. 4,088,600). Mitchell (U.S. Pat. No. 5,169,562), Mitchell-2 (CA2068013 A1), and Li (CN1149505 A) is also relevant in this regard. None of these references alone or in combination suggests modified starch with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764